Citation Nr: 1729423	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO. 09-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent for facial dog bite residuals, including scarring, to include entitlement to separate compensable disability evaluations.

2. Entitlement to a disability evaluation in excess of 20 percent for left third finger amputation residuals, fourth finger tuft fracture residuals, and fifth finger degenerative joint disease for the period prior to November 19, 2012, to include entitlement to separate compensable disability evaluations.

3. Entitlement to a disability evaluation in excess of 20 percent for left third finger amputation residuals and fourth finger tuft fracture residuals for the period on and after November 19, 2012, to include entitlement to separate compensable disability evaluations.

4. Entitlement to a compensable disability evaluation for the left fifth finger proximal interphalangeal degenerative joint disease for the period on and after November 19, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 2008.

This matter came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2012 and May 2016, the Board remanded these issues for further evidentiary development.


FINDINGS OF FACT

1. On May 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement to an initial disability evaluation in excess of 30 percent for facial dog bite residuals, including scarring, to include entitlement to separate compensable disability evaluations.

2. On May 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement to a disability evaluation in excess of 20 percent for left third finger amputation residuals, fourth finger tuft fracture residuals, and fifth finger degenerative joint disease for the period prior to November 19, 2012, to include entitlement to separate compensable disability evaluations.

3. On May 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement to a disability evaluation in excess of 20 percent for left third finger amputation residuals and fourth finger tuft fracture residuals for the period on and after November 19, 2012, to include entitlement to separate compensable disability evaluations.

4. On May 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement to a compensable disability evaluation for the left fifth finger proximal interphalangeal degenerative joint disease for the period on and after November 19, 2012.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an initial disability evaluation in excess of 30 percent for facial dog bite residuals, including scarring, to include entitlement to separate compensable disability evaluations have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2016)

2. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a disability evaluation in excess of 20 percent for left third finger amputation residuals, fourth finger tuft fracture residuals, and fifth finger degenerative joint disease for the period prior to November 19, 2012, to include entitlement to separate compensable disability evaluations have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2016)

3. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a disability evaluation in excess of 20 percent for left third finger amputation residuals and fourth finger tuft fracture residuals for the period on and after November 19, 2012, to include entitlement to separate compensable disability evaluations have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2016)

4. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a compensable disability evaluation for the left fifth finger proximal interphalangeal degenerative joint disease for the period on and after November 19, 2012 have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to all claims in a May 2017 communication.  Consequently, the Board finds that the Veteran has withdrawn his appeals as to these issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed. 






ORDER

The appeal for entitlement to an initial disability evaluation in excess of 30 percent for facial dog bite residuals, including scarring, to include entitlement to separate compensable disability evaluations is dismissed.

The appeal for entitlement to a disability evaluation in excess of 20 percent for left third finger amputation residuals, fourth finger tuft fracture residuals, and fifth finger degenerative joint disease for the period prior to November 19, 2012, to include entitlement to separate compensable disability evaluations is dismissed.

The appeal for entitlement to a disability evaluation in excess of 20 percent for left third finger amputation residuals and fourth finger tuft fracture residuals for the period on and after November 19, 2012, to include entitlement to separate compensable disability evaluations is dismissed.

The appeal for entitlement to a compensable disability evaluation for the left fifth finger proximal interphalangeal degenerative joint disease for the period on and after November 19, 2012 is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


